DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed March 21, 2022, claims 1-4, 6-10, 12-14, 16, and 18-20 are pending in the application.  The applicant has cancelled claims 5, 11, 15, and 17.  The applicant has amended claims 1, 13, and 20.

Allowable Subject Matter
3.	Claims 1, 13, and 20 and claims 2-4, 6-10, 12, 14, 16, 18, and 19, which depend from one of claims 1 and 13, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method or system for detecting an unauthorized access or a physical attack of a security system including a user device, a first device, and a second device, as recited by the claims, wherein the user device transmits to a diagnostics device (first device) on-board a vehicle, a command that enables communication between the diagnostics device and a lockbox (second device) containing a key to the vehicle, wherein the diagnostics device receives from the lockbox an alert message when there is a physical attack on, or an unauthorized access of, the lock box, and wherein the diagnostics device issues an alarm based on the alert message.
Fisher (US 2019/0371096 A1) discloses a user device that communicates with a lockbox, wherein the lockbox communicates with an electronic lock.  Fisher does not disclose, at least, that the user device transmits to a diagnostics device (first device) on-board a vehicle, a command that enables communication between the diagnostics device and a lockbox (second device) containing a key to the vehicle, wherein the diagnostics device receives from the lockbox an alert message when there is a physical attack on, or an unauthorized access of, the lock box, and wherein the diagnostics device issues an alarm based on the alert message.
Fisher (US 2008/0246587 A1), “Fisher ‘587,” discloses a lockbox that issues an alert message.  Fisher ‘587 does not disclose, at least, that the user device transmits to a diagnostics device (first device) on-board a vehicle, a command that enables communication between the diagnostics device and a lockbox (second device) containing a key to the vehicle, wherein the diagnostics device receives from the lockbox an alert message when there is a physical attack on, or an unauthorized access of, the lock box, and wherein the diagnostics device issues an alarm based on the alert message.
Paulk (US 2017/0159297 A1) discloses a lockbox that transmits to an annunciator, separate from a vehicle, an alert message when there is a physical attack on, or an unauthorized access to, the lockbox.   Paulk does not disclose, at least, that the user device transmits to a diagnostics device (first device) on-board a vehicle, a command that enables communication between the diagnostics device and a lockbox (second device) containing a key to the vehicle, wherein the diagnostics device receives from the lockbox an alert message when there is a physical attack on, or an unauthorized access of, the lock box, and wherein the diagnostics device issues an alarm based on the alert message.
Chenn (US 2007/0005201 A1) discloses a vehicle comprising an onboard diagnostic system that is wirelessly coupled to a cellphone.  Chenn does not disclose, at least, that a cellphone transmits to the diagnostics device (first device) on-board a vehicle, a command that enables communication between the diagnostics device and a lockbox (second device) containing a key to the vehicle, wherein the diagnostics device receives from the lockbox an alert message when there is a physical attack on, or an unauthorized access of, the lock box, and wherein the diagnostics device issues an alarm based on the alert message. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689